ROSSMAN, J.,
specially concurring.
The majority state, “the -rule in this state is that where the evidence of the alleged contract is all contained in letters or other writings, it is the province of the court to construe them and see if they constitute *545a contract.” I concur in that statement, but do not believe that in the case at bar the alleged contract is “all contained in letters or other writings.”
The letter of December 3,1959, bearing the defendant’s signature through William E. Leahy, manager of its timber department, states in part: “We consider your logging bid favorable.” The quoted words were highly important to the plaintiff’s case, yet Mr. Leahy, as a witness for the defendant, testified: “It was not a favorable bid.” Evidently he sought to challenge the writing and undermine the plaintiff’s case. On account of that fact as well as others it cannot be said that all of the evidence pertaining to the alleged contract consists of writings. Nevertheless, I believe that the plaintiff did not establish the purported agreement. The minds of the parties never met, and the plaintiff so recognized. Down to the very end the plaintiff was constantly endeavoring to ascertain from those who were acquainted with the defendant’s officials the disposition it was likely to make of his bid. He recognized that no acceptance of it had been made. Those from whom he inquired would tell him, according to his testimony: “they would let me know.” In other words, when effect is given to all of the evidence, written and parol, no contract is established. The plaintiff’s bid was never accepted even though the defendant evidently sought to create in him false hopes while it was negotiating a contract with some one else.
For the above reasons I concur.